                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JOHNNY BANKS                                                                  PLAINTIFF

v.                          CASE NO. 4:18-CV-00259 BSM

SHELBY HAWKINS;
CITY OF SHANNON HILLS                                                     DEFENDANTS


                                         ORDER

       Shelby Hawkins’s motion to stay [Doc. No. 73] is granted and the proceedings are

stayed until the Eighth Circuit issues its mandate on Hawkins’s interlocutory appeal because

jurisdiction was divested herein once the notice of interlocutory appeal was filed.

       IT IS SO ORDERED this 30th day of September 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
